Title: Minutes of the Board of Visitors of the University of Virginia, 30 November 1821
From: 
To: 


                
                    Nov. 30. 1821.
                
                November 30. Present Thomas Jefferson, Chapman Johnson, James Madison & John Hartwell Cocke.
                The board being informed that of the 60,000.D. permitted to be borrowed from the Literary fund by the act of the last General assembly, the sum of 29.100.D. only has as yet been obtained, and that there is uncertainty as to the time when the balance may be obtained they deem it expedient that the Annuity of 15,000.D. recievable on the 1st. of January next be applied to the accomplishment of the buildings, & other current purposes, in the first place, and that, should further sums be wanted before the reciept of the balance of the sd. loan, the Committee of Superintendance be authorised to borrow from the banks to the amount of that balance, to be replaced by the sd. balance when recieved.
                Resolved that the Superintending committee be authorised to have an engraving made of the ground-plat of the buildings of the University including the Library, and so many copies struck off for sale as they shall think proper, and also to engage a good painter to draw a Perspective view of the upper level of buildings, to be engraved, yielding to him, for his trouble, the patent right, and paying his reasonable expences coming, staying and returning, should it be required.
                A proposition having been recieved to join with other seminaries in a petition to Congress for a repeal of the duty on imported books, Resolved that this board will concur in such a petition, and a form being prepared and approved, and a form also of a letter to our Senators and representatives in Congress requesting them to present & advocate the sd. petition, the Rector is desired to authenticate & forward the same.
                A form of a Report, as annually required to be made to the President and Directors of the Literary fund, on the funds and condition of the University, was then proposed, amended & agreed to in the following words.
                To the President & Directors of the Literary fund.
                In obedience to the act of the General assembly of Virginia, requiring that the Rector and Visitors of the University of Virginia should make report annually to the President and Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, and a general statement of the condition of the sd. University, the sd Rector & Visitors make the following Report.
                
                At their meeting in April last the attention of the Visitors was first drawn to the consideration of the act of the late General assembly which authorised the Literary board to lend, for the use of the University a further sum of 60,000.D. from such monies as should thereafter come to their hands, and taking such view as could then be obtained of the expences already incurred for the lands, buildings, and accessory purposes for the accomodation of the Professors and Students of the University, so far as already compleated, or in a state of advancement, and the further expences still to be incurred necessarily to compleat those accomodations, they concluded it to be for the benefit of the institution to obtain the said loan. Application was accordingly made to the Literary board, a sum of 29,100.D. was obtained, and the further sum of 30,900.D. is expected so soon as the reciepts of that board shall enable them to furnish it.
                In the mean time the board deemed it incumbent to obtain as early as possible a correct statement of the actual cost of what was already done, and a probable one of that still to be done, estimated according to the experience now obtained. They therefore instructed their Proctor to apply himself assiduously to the completion of the buildings generally, to a settlement of all accounts of the actual cost of those finished, and an estimate, according to that, of what would be the cost of those still to be finished. The completion of the buildings of accomodation, which are in 4. rows of about 600. feet in length each, as may be seen by the plan accompanying this Report, has been pressed with as much effect as could be expected; insomuch that there are now compleat, and in readiness for occupation, 6. Pavilions for the accomodation of the Professors, 82. dormitories for that of the Students, and 2. Hotels for their dieting; and the others will all be compleated in the ensuing summer. The accounts for the construction of those already finished have been actually settled; and the probable cost of the unfinished has been estimated according to the rates which the others have been found to cost.
                The following is a summary view of the actual expenditures of the institution from the beginning, of those yet to be incurred to it’s completion, & of the funds recieved & still recievable, as nearly as can at present be stated.
                
                    
                        6. Pavilions finished have cost
                        52,713.76
                        
                    
                    
                        17. capitels for them expected from Italy are to cost by contract
                           2,052.
                        
                    
                    
                        2. Hotels finished have cost
                         8,215.82
                        
                    
                    
                        82. Dormitories finished have cost
                        52,997.74
                        
                    
                    
                        
                         113,927.
                        [sic]
                    
                    
                        The following are nearly finished, & are estimated at the rates the others have cost, or at prices actually contracted for.
                       
                        
                    
                    
                    
                        4. Pavilions
                        33,563.15
                        
                    
                    
                        4 Hotels
                        16,000.
                        
                    
                    
                        27. Dormitories
                        11,982.21
                        61,515.
                    
                    
                        Back yards and gardens
                        
                         1,500.
                    
                    
                        making the whole cost of the 4. rows of buildings of accomodation
                        
                        176,942
                    
                    
                        The purchase of 245½ acres of land & the buildings on them, past compensations to the Bursar and Proctor, hire & maintenance of laborers, & all other accessory and contingent expences
                         24,607
                    
                    
                        making a total for the lands, buildings Etc. compleat
                        
                        201,550 [sic]
                    
                    
                        to which add for interest on the loans, calculated to Dec. 31. 1821.
                        
                          6,160
                    
                    
                        
                        
                        207,710 [sic]
                    
                    
                        The funds applied and applicable to these expenditures are
                        D 
                        
                    
                    
                        The sale of Glebe lands
                         3,104.09
                        
                    
                    
                        A state certificate No. 32. bearing interest
                           176.77
                        
                    
                    
                        Annuities of 1819. 20. 21.
                        45,000.
                        
                    
                    
                        loan of 1820.
                        60,000.
                        
                    
                    
                        loan of 1821.
                        60,000.
                        
                    
                    
                        Subscriptions recieved to Nov. 27. 21.
                        24,676.37½
                        
                    
                    
                        Balance of subscriptions (due 19,668.91 of which suppose 3000. lost)
                        16,668.95
                        209,626.18
                    
                    
                        from this would result a small Surplus of
                        
                          1,915.48
                    
                    
                        
                        
                        207,710.70
                    
                    
                        According to the Proctor’s Accounts for the present year (which, with the Bursar’s are herewith inclosed, and) which contain minuter specifications of the expenditures
                    
                    
                        To finish and pay for the whole of the buildings of accommodation not yet finished and paid for will require a further sum to be placed at his command of
                        53.494.79
                    
                    
                        The resources for this are
                        
                        
                    
                    
                        the balance of the loan of 21. still to be recieved
                        30,900.
                        
                    
                    
                        the balance still due of subscription monies, sperate
                        16,668.95
                        
                    
                    
                    
                        Cash in the banks undrawn as per Bursar’s account
                         2,301.23
                        
                    
                    
                        do. in the Bursar’s hands, as per his account
                           447.84
                        
                    
                    
                        State certificate No. 32
                           176.77
                        
                    
                    
                        from which would result a deficit to be supplied from the annuity of
                        3.000.
                        53,494.79
                    
                
                So far then as can at present be seen (and we are now so near the end of this work that there is room for little error) the funds recieved and recievable, will, within a small fraction, pay for the lands purchased, for the whole system of buildings of accomodation, and all accessory expences.
                The building for the library, comprehending Halls indispensably necessary for other public purposes, and estimated by the Proctor, according to past experience, to cost 46,847.D. will remain to be erected from the same fund of the Annuity. The anticipations of this by loans, for expediting the other buildings, will have weakened it by nearly one half it’s amount by the sums of interest to which it is subject; and will consequently retard the commencement of it’s applications to the discharge of the sums borrowed by annual instalments; if such should continue to be the will of the Legislature.
                The buildings of accommodation will be finished, as before observed, in the ensuing summer, and will constitute the whole establishment, except that of the library. With the close of these works, the accounts of their costs will also be closed. These will be first examined by a committee of the Visitors that nothing may enter into them not sanctioned by the board. They will then be finally submitted to the Accountant of the Literary board, for the assurance of the public that the monies have been correctly and faithfully applied.
                In the course of these works, as is unavoidable perhaps generally in those of considerable magnitude, there have occurred instances of monies paid, not in direct furtherance of the legitimate object. The first was the case of a contract by the Visitors of the Central College, for a Professor, while acting for that as a private establishment, and under an expectation of it’s immediate commencement. But that institution being afterwards merged in this of the University, and the enlargement of the plan occasioning that of the time of it’s commencement also, it became important that that contract should be rescinded. This was done on a just and reasonable compromise and indemnification of 1500. Dollars. Another instance was the importation of a foreign Artist, for carving the capitels of the more difficult orders of the buildings. The few persons in this country, capable of that work, were able to obtain elsewhere such high prices for their skill and labor that we believed it would be economy to procure an Artist from some country where skill is more abundant, & labor cheaper. We did so. But on trial

the stone we had counted on in the neighborhood of the University was found totally insusceptible of delicate work; and some from a very distant, but the nearest other quarry known, besides a heavy expence attending it’s transportation, was extremely tedious to work, and believed not proof against the influences of the weather. In the mean time we had enquired and learned that the same capitels could be furnished in Italy, and delivered in our own ports for a half, or third, of the price, in marble, which they would have cost us here in doubtful stone. We arrested the work here therefore, and compromised with our Artist at the expence of his past wages, his board and passage hither, amounting to 1390 D. 56 C. These are the only instances of false expence which have occurred within our knolege.
                The two Pavilions and their adjacent Dormitories, begun & considerably advanced by the authorities of the Central College, were contracted for by them, when all things were at their most inflated paper-prices, and therefore have been of extraordinary cost. But all the buildings since done on the more enlarged scale of the University have been at prices of from 25. to 50. per cent reduction; and it is confidently believed that, with that exception, no considerable system of building, within the US. has been done on cheaper terms, nor more correctly, faithfully, or solidly executed, according to the nature of the materials used.
                That the style or scale of the buildings should have met the approbation of every individual judgment was impossible from the various structure of various minds. Whether it has satisfied the general judgment, is not known to us. No previous expression of that was manifested but in the injunctions of the law to provide for the accommodation of ten Professors, and a competent number of students; and by the subsequent enactments, implying an approbation of the plan reported by the original Commissioners, on the requisition of the law constituting them; which plan was exactly that now carried into execution. We had therefore no supplementary guide but our own judgments, which we have exercised conscientiously, in adopting a scale and style of building believed to be proportioned to the respectability, the means & the wants of our country, and such as will be approved in any future condition it may attain. We owed to it to do, not what was to perish with ourselves, but what would remain, be respected and preserved thro’ other ages. And we fondly hope that the instruction which may flow from this institution, kindly cherished, by advancing the minds of our youth with the growing science of the times, and elevating the views of our citizens generally to the practice of the social duties, and the functions of self-government, may ensure to our country the reputation, the safety and prosperity, and all the other blessings which experience proves to result from the cultivation and improvement of the general mind. And, without going into the monitory history of the antient world, in all it’s quarters, and at all it’s periods, that of the soil on which we live, and of it’s occupants,

indigenous & immigrant, teaches the awful lesson, that no nation is permitted to live in ignorance with impunity.
                And the board adjourned without day.
                
                    Th: Jefferson Rector Nov. 29. 1821. [sic]
                
            